Exhibit 10.2

REDEMPTION AGREEMENT

This redemption agreement (this “Agreement”), dated as of January 29, 2015, is
made by and among Hunt-InfraREIT, L.L.C. (“Hunt-InfraREIT”), InfraREIT, Inc.
(“InfraREIT Inc.”) and InfraREIT Partners, LP (the “Operating Partnership”).

RECITALS

WHEREAS, this Agreement is being entered into in connection with the Merger and
Transaction Agreement, dated as of January 29, 2015, by and among InfraREIT,
L.L.C. (“InfraREIT LLC”), InfraREIT Inc. and the Operating Partnership (as the
same may be amended, modified or supplemented from time to time, the “Merger
Agreement”), pursuant to which, among other things, InfraREIT LLC will be merged
with and into InfraREIT Inc. (the “Merger”), with InfraREIT Inc. surviving the
Merger as the general partner of the Operating Partnership;

WHEREAS, InfraREIT Inc. has filed with the United States Securities and Exchange
Commission a registration statement on Form S-11 (the “Registration Statement”)
with respect to an initial public offering (the “IPO”) of its common stock, par
value $0.01 per share (“Common Stock”);

WHEREAS, pursuant to the Merger Agreement and Sections 4.6.D and 8.7 of the
Second Amended and Restated Agreement of Limited Partnership of the Operating
Partnership (the “Partnership Agreement”), which will become effective as of the
closing of the IPO (the “IPO Closing”), Hunt-InfraREIT desires to exercise its
Redemption Right (as defined in the Partnership Agreement) with respect to
1,551,878 Class A units representing limited partnership interests in the
Operating Partnership (the “Redeemed Units”);

WHEREAS, pursuant to Section 8.7.B of the Partnership Agreement, InfraREIT Inc.
desires to assume the Operating Partnership’s obligation to redeem the Redeemed
Units by paying Hunt-InfraREIT the Shares Amount (as defined in the Partnership
Agreement) equal to 1,551,878 shares of Common Stock (the “Exchange Shares”).

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
covenants, conditions and agreements contained herein, and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

  1. Redemption Election and Assumption; Conversion of Redeemed Units.

a. Pursuant to Sections 4.6.D and 8.7.A of the Partnership Agreement and subject
to Section 2 of this Agreement, Hunt-InfraREIT hereby (i) exercises its
Redemption Right with respect to the Redeemed Units and (ii) surrenders the
Redeemed Units and all right, title and interest therein.

 

1



--------------------------------------------------------------------------------

b. Pursuant to Section 8.7.B of the Partnership Agreement, InfraREIT Inc. elects
to assume directly and satisfy Hunt-InfraREIT’s exercise of the Redemption Right
pursuant to Section 1(a) of this Agreement by issuing the Exchange Shares in
exchange for the Redeemed Units, and Hunt-InfraREIT hereby consents to InfraREIT
Inc.’s election to assume directly and satisfy Hunt-InfraREIT’s exercise of the
Redemption Right pursuant to Section 1(a) of this Agreement.

c. Upon InfraREIT Inc.’s acquisition of the Redeemed Units pursuant to
Section 1(b) of this Agreement, and pursuant to Section 4.6.C of the Partnership
Agreement, the Redeemed Units will be automatically converted into an equivalent
number of Common Units (as defined in the Partnership Agreement).

2. Effective Time. The closing of the transactions contemplated by this
Agreement shall occur immediately following the IPO Closing and simultaneously
with the Merger.

3. Waiver of Minimum Holding Period. Each of the parties hereto expressly agrees
and acknowledges that the transactions contemplated by this Agreement shall be
deemed to be in full satisfaction of the parties’ respective rights and
obligations under Section 8.7 of the Partnership Agreement with respect to the
redemption of the Redeemed Units, notwithstanding the provisions of such section
imposing minimum holding periods, notice requirements or other conditions upon
the exercise of the Redemption Right and the other transactions contemplated
hereby.

4. Termination. If the IPO Closing shall not have occurred within 10 business
days of the date of this Agreement, this Agreement shall automatically terminate
and be of no further force and effect.

5. Entire Agreement. This Agreement constitutes the entire agreement between the
parties pertaining to the subject matter hereof and supersedes all prior and
contemporaneous negotiations, agreements and understandings of the parties.

6. Binding Effect; Assignment. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations, or liabilities under or by reason of
this Agreement.

7. Amendment and Modification. This Agreement may be amended, modified or
supplemented only by written agreement of each of the parties hereto.

8. Counterparts. Any number of counterparts hereof may be executed and each such
counterpart shall be deemed to be an original instrument. A signature delivered
by facsimile or other means of electronic transmission shall be deemed to
constitute an original signature.

9. Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the State of Delaware without regard to any conflicts of law
provisions that would result in the application of the laws of any other
jurisdiction. Any legal action or proceeding between two or more of the parties
to this Agreement shall be adjudicated solely and exclusively in the state
and/or federal courts in Delaware. Each party irrevocably submits to the
exclusive jurisdiction of such courts in any such suit, action or proceeding.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have each executed and delivered this
Agreement as of the day and year first above written.

 

Hunt-InfraREIT, L.L.C. By: /s/ Hunter L. Hunt   Name: Hunter L. Hunt   Title:
President

 

InfraREIT, Inc. By: /s/ David A. Campbell   Name: David A. Campbell   Title:
President

 

InfraREIT Partners, LP

 

By: InfraREIT, L.L.C., its general partner

            By: /s/ David A. Campbell               Name: David A. Campbell
              Title: President

 

[Signature Page to Redemption Agreement (Hunt-InfraREIT)]